Order filed, December 10, 2012.




                                            In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00932-CV
                                    ____________

                          EFIGENIA P. BONILLA, Appellant

                                             V.

                        WELLS FARGO BANK, N.A., Appellee


                     On Appeal from the Co Civil Ct at Law No 4
                                Harris County, Texas
                          Trial Court Cause No. 1019844


                                            ORDER

       The reporter’s record in this case was due November 30, 2012. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Karen Field, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                        PER CURIAM